Citation Nr: 0323475	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  95-28 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for migraine 
headaches/chronic headache disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision from the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's file has since been 
transferred to the Denver, Colorado VARO.

This case was remanded for further development by the Board 
in October 1997 and December 2000 to include consideration of 
the Veterans Claims Assistance Act of 2000 (VCAA).  The case 
has been returned to the Board for appellate consideration.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

Importantly, the Board recognizes that the issue of 
entitlement to service connection for migraine headaches 
remains unresolved, clinically.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The Board notes that in December 2000 this case was remanded 
to the RO for additional development to include obtaining an 
advisory opinion from a specialist in neurology concerning 
the etiology and approximate date of onset of the veteran's 
headache disorder, however diagnosed.  If the reviewing VA 
medical specialist determined that a neurology examination 
was necessary to formulate his opinion, the RO was to arrange 
for such examination.

While in remand status the RO arranged for a VA examination 
of the veteran in connection with his claim without first 
consulting with a medical specialist.  Importantly, the 
claims file is absent any letter from the RO notifying the 
veteran of the date and time of the examination.  Also, the 
RO failed to notify the veteran of any consequences that 
might affect his claim by failing to report for a scheduled 
VA examination under 38 C.F.R. § 3.655.

The veteran's representative argues that since the advisory 
medical opinion was not obtained the case should be remanded 
to the RO pursuant to the CAVC's holding in Stegall v. West, 
11 Vet. App. 268 (1998).

The Board agrees that a VA medical opinion should be 
obtained.  One opinion from Dr. KES noted a 20-year history 
of headaches dating back to the veteran's reported in-service 
fall.  Other opinions appear to link the headaches to a 
tension/muscle contraction/vascular-related etiology rather 
than to an in-service trauma.  In general, the etiology of 
the headaches is not made clear from the record, thereby 
warranting acquisition of an opinion from a VA medical 
specialist.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



2.  Thereafter, the VBA AMC should 
request a VA advisory opinion from a 
neurologist or other available 
appropriate medical specialist to 
carefully review the records pertaining 
to the veteran's medical history and his 
migraine headaches, with additional 
examination if deemed warranted.  (The 
VBA AMC is authorized to obtain an 
independent examination pursuant to 
38 U.S.C.A. § 5109; 38 C.F.R. § 3.328).

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist in 
conjunction with the review of the 
records and the medical opinion report 
should be annotated in this regard.

The examiner should review all evidence 
of record, including the service medical 
records.  After a reviewing the entire 
record, the examiner should answer the 
following:

(a) Is it at least as likely as not that 
the veteran's migraine headaches/chronic 
headache disorder is due to service, or 
if preexisting service, was aggravated 
thereby?

(b) In this regard, the examiner should 
specifically determine whether it is at 
least as likely as not that the veteran's 
current migraine headaches/chronic 
headache disorder is the result of his 
in-service fall in July 1969.


If the examiner determines that such 
questions cannot be answered without an 
actual VA examination, then such an 
examination should be scheduled, and the 
above questions should be addressed 
following the completion of the 
examination.  If an examination is 
scheduled, the VBA AMC should inform the 
veteran of the consequence of any failure 
to report for a VA examination.  See 38 
C.F.R. § 3.655 (2002).

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should ensure that the required medical 
opinion is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

In addition, the VBA AMC should review 
the claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied. 

4.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue of entitlement to service 
connection for migraine headaches/chronic 
headache disorder.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the VBA 
AMC; however, the veteran is again hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection.  38 C.F.R. 
§ 3.655 (2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


